 

[ex10-2_001.jpg]

 

NTN Buzztime, Inc. Executive Incentive Plan for Eligible Employees of NTN
Buzztime, Inc.

Fiscal Year 2017

 

Section Description     1 Approval This Plan has been approved by the Nominating
and Corporate Governance/ Compensation Committee (“the Committee”). This Plan
may be changed or modified at any time at the discretion of the Committee. The
Committee also has discretion on the impact of merger and acquisition activity
and/or investments made beyond the core business as it relates to the
integration to this Plan.       2

Effective Dates

The Plan Period is January 1, 2017 – December 31, 2017.       3 Eligibility To
be an eligible participant in the Plan, Executives must be employed by Buzztime
on or before October 1, 2017, on active, full-time, paid status and not be a
participant in any other Buzztime incentive compensation program. (All eligible
employees are referred to in this Plan as “Participant(s)”). Only Participants
may earn incentive compensation under this Plan.           Additionally, plan
Participants must confirm they have read, understood, and agree to abide by the
term and conditions in the Personal Incentive Memo and this incentive plan.    
      Any newly hired Executive who becomes eligible for the Plan during the
year may be eligible to receive a prorated incentive amount.           This Plan
supersedes any previous contractual agreements or prior incentive plans.

 



4 Plan Design (1) Prerequisites to Earning Incentive Compensation              
To earn incentive compensation under this Plan, subject to provisions of Section
6, the following criteria must be satisfied: (a) The Plan must be funded, based
on the achievement of the Corporate Goals during the Plan Period, as outlined
below; and (b) the Participant must be employed by Buzztime on the Payout Date.



 

  (2) Corporate Goals         Our 2017 Corporate Goals are as follows:



 



  A. To meet target EBITDA as approved by the Board of Directors. EBITDA is
defined as earnings before interest, tax, depreciation and amortization as
disclosed in Buzztime’s financial reports. Payout weighted up to 20% of payout
pool.         B. To meet target revenue growth, as approved by the Board of
Directors. Payout weighted up to 40% of payout pool.         C. To achieve
certain strategic milestones, as evaluated by the Committee. Payout weighted up
to 40% of payout pool           If the Corporate Goals are exceeded, the
Committee, at its sole discretion, may choose to pay out a larger pool amount.





 



- 1 -

   

 

      (3) Target Payout                   Each Participant will have a Target
Payout, assigned by his/her position and job level, and will be paid, at the
discretion and in the sole determination of the Committee, in either (i) cash,
(ii) shares of the Company’s common stock (“Shares”) issued under the NTN
Buzztime, Inc. Amended 2010 Performance Incentive Plan (as amended from time to
time, the “2010 PIP”), or any successor long-term incentive plan, or (iii) any
combination of (i) and (ii), and expressed as a percentage of his/her annual
base salary, excluding benefits, as of December 31, 2017. If a Target Payout is
settled in Shares, the value of such Shares at the time of settlement shall not,
when combined with any cash paid to settle such Target Payout, exceed the
maximum amount of such Target Payout. The Target Payout amount will be adjusted
when warranted pursuant to Sections 5 and 6                 (4) Plan Terms      
          The Incentive Payout amount is based on the following terms:          
      ● % of Corporate Goals Achievement - Overall percent achieved of the
Corporate Goals.                 ● Participant’s Target Payout Amount -
Participant’s annual base salary x the Target Payout. Please refer to your
personal incentive memo.                 ● Individual Incentive Payout – The
incentive payout amount an individual is awarded after the payout formula is
completed subject to all sections of this Plan.                 ● Executive –
Executive is defined as the titles of Chief Executive Officer, Chief Financial
Officer, VP of Finance (as Chief Accounting Officer), Sr. Vice President of
Marketing or any additional executive level position, as determined by the
Committee, that the Company hires during 2017. These titles are considered
Participants under this Plan.                 (5) Performance Determination    
              Buzztime’s actual performance against the Corporate Goals for the
Plan Period will be determined and approved by the Committee as soon as
practicable after the Plan Period ends, subject to the completion and approval
by Buzztime of the relevant financial or other Buzztime reports upon which the
Corporate Goals are measured.                 (6) Payout Formula                
  Please refer to your personal incentive memo for formula payout examples.

 

5

Payout

Details

Payout Date(s): Subject to Section 8, and provided all the of prerequisites to
earning incentive compensation are met pursuant to Section 4, the Target Payout
will be paid in accordance with Section 4(3) within 30 days after receipt of the
independent auditor’s report on Buzztime’s annual financial statements for 2017,
but no later than March 15, 2018.           Prorated Payouts: The Individual
Incentive Payout that otherwise would have been earned in the Plan Period will
be prorated when the provisions of Section 6 apply.           Plan
Administration and Interpretation: This Plan shall be administered and
interpreted by the Committee at its sole discretion. The Committee must approve
any exceptions to the term and conditions of this Plan.           401k
deferrals: In accordance with the NTN Buzztime, Inc. 401k Plan, no 401k
deductions will be withheld from incentive (“bonus”) wages.

 

- 2 -

   

 

    Taxes: Incentive payments are in addition to the Participant’s base salary
and are included as total cash compensation and, as such, recorded on the
Participant’s W-2 (or applicable country statement) statement of wages.
Individual Incentive Payouts are considered taxable income and are reported as
Gross Income (not “after taxes”). Participants will have all appropriate payroll
taxes and withholdings deducted from these incentive payments at the IRS
supplemental tax rate. Deductions from a payout in the form of Shares shall be
governed by the 2010 PIP and the applicable grant documentation, if any       6
Prorated Participation Late Entry into the Plan: An Executive who enters into an
eligible position and, therefore, becomes a Participant after the beginning of
the Plan Period (either through new hire, promotion or transfer) will be
assigned a Target Payout and will be able to earn prorated incentive payment on
that basis.           Effect of Termination: A Participant must be employed on
the Payout Date(s) to earn an incentive payment. If a Participant voluntarily
resigns from employment prior to the Payout Date), no incentive payment is
earned. If Buzztime terminates a Participant’s employment prior to the Payout
Date(s), no incentive payment is earned.           Effect of Disciplinary
Action: Any Participant under disciplinary action (any level of performance
counseling, warning and/or performance improvement plan) will be ineligible to
participate in the Plan. If the employee upon reevaluation, however, is released
from disciplinary action, he/she will at that same time resume eligibility under
the Plan and may be eligible to receive a prorated incentive amount that
excludes the period of time he/she was under disciplinary action.          
Internal Promotions and Transfers: Employees who transfer within Buzztime and/or
are promoted into new positions that are not eligible to participate in this
Plan will be paid a prorated Individual Incentive Payout. Participants who
transfer within and/or promoted into new positions will be re-evaluated to
ensure they are at the appropriate incentive level based on their position and
job level. The incentive payment during the time in the Plan Period he or she
was a Participant is subject to the prerequisites to earning incentive
compensation.           Approved Time Off: The Individual Incentive Payout will
not be prorated to account for time off due to personal time off not associated
with a leave of absence.           Leave of Absence: The Individual Incentive
Payout for Participants who are on an approved leave of absence from Buzztime
will be prorated based on the length of the approved leave during the Plan
Period. During the time an employee is on an approved leave of absence, he or
she will not be considered a Participant.       7 At Will Employment Employment
with Buzztime is at-will. This means that just as a Participant is free to
resign at any time, Buzztime reserves the right to discharge a Participant at
any time, with or without cause or advance notice. In connection with the
“at-will” employment relationship, Buzztime also reserves the right to exercise
its managerial discretion in reassigning, transferring, promoting or demoting an
employee, at any time. Participation in the Plan does not guarantee continued
employment for any particular period of time or otherwise change Buzztime’s
policy of employment at-will.       8 Company Management Rights Buzztime
reserves the right to amend or terminate this Plan, at any time, at the Board’s
discretion, with or without advance notice. Any amendments to the Plan will be
in writing and approved by the Committee. If this Plan is amended or terminated
prior to the end of the Plan Period, Participants will be paid, according to any
amending or terminating documents.           This Plan will automatically
terminate at the end of the Plan Period, except that the Payout provisions will
continue in effect until satisfied. However, Buzztime, at its discretion, may
elect to re-issue the Plan, in writing, with new Effective Dates.

 

- 3 -

   

 

Acknowledgement

 

Your signature below indicates that you have read, understood, and agreed to the
entire NTN Buzztime, Inc. Executive Incentive Plan for Eligible Employees of NTN
Buzztime, Inc. Fiscal Year 2017, which includes the preceding three (3) pages
and the Personal Incentive Memo for your position. Different positions are
eligible for different incentives and not all positions are eligible for the
same level of incentive. Information contained in these documents is strictly
confidential and shall under no circumstances be shared with other employees of
NTN Buzztime or with anyone outside the Company without the express consent of
the Chief Financial Officer or Director of Human Resources of the Company unless
required to do so under Sarbanes Oxley Act or the Securities Exchange
Commission.

 

    Plan Participant Name (Please Print)           Plan Participant Signature  
        Date  

 



- 4 -

   

